Citation Nr: 0109713	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  93-12 910	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals' February 1950 decision supporting the 
RO's severance of an award of service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 26, 1943 to July 
24, 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the claimant as to clear and unmistakable 
error in a February 21, 1950, Board decision.

The Board notes that the February 1950 decision at issue also 
addressed the veteran's entitlement to service connection for 
a duodenal ulcer, concluding that service connection was not 
warranted.  The claimant has not asserted any error in this 
aspect of the decision.  Consequently, the Board determines 
that his motion as to clear and unmistakable error in the 
decision is confined to that portion of the decision 
addressing the severance of service connection for a 
psychiatric disorder.  As a result, no discussion of the 
Board's 1950 denial of service connection for a duodenal 
ulcer will be made in this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was granted in a November 1945 RO decision.

2.  Entitlement to service connection for a psychiatric 
disorder was severed in a January 1948 RO decision after 
notice to the veteran of the proposed severance.

3.  In a February 21, 1950, decision the Board determined 
that the veteran's psychiatric impairment had pre-existed his 
entry into service and had not been aggravated therein.  
Based on these conclusions, the Board found that severance of 
service connection for a psychiatric disorder was 
appropriate.


CONCLUSION OF LAW

The February 21, 1950, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. 7111(a) (West 1991 & Supp. 
2000).  VA regulations implementing this statute appear at 38 
C.F.R. §§ 20.1400-1411 (2000).  The regulations describe what 
constitutes CUE and what does not, and also identify the 
record that is to be reviewed and set forth how the standard 
is to be applied.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of what does not constitute clear and unmistakable 
error include a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the failure 
to fulfill the duty to assist; or a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Furthermore, clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it is observed 
that Congress intended that the Department of Veterans 
Affairs (VA) adopt the Court's interpretation of the term 
"clear and unmistakable error" in evaluating CUE in a Board 
decision.  Indeed, as was discussed in the notice of proposed 
rulemaking, at 63 Fed. Reg. 27,534, 27,536 (1998), the 
sponsor of the bill which became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based upon years of prior Court decisions regarding 
CUE.  In this regard, the Court has consistently stressed the 
rigorous nature of the concept of CUE, stating, for example, 
"[c]lear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  "It must always be remembered 
that [CUE] is a very specific and rare kind of 'error.'" 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the present case, the claimant asserts that the Board's 
February 1950 decision is clearly and unmistakably erroneous 
for the following reasons:  (1) the Board failed to put the 
burden of proving CUE on the Government as required in the 
regulations, (2) the Board failed to specify what the error 
was in the original grant of service connection, (3) the 
Board severed service connection due to disagreement with the 
weight or evaluation of facts and evidence of record at the 
time of the allowance in violation of the predecessor of 
current CUE regulations, and (4) the Board failed to state 
the regulations in effect at the time of the decision.

The February 1950 Board decision at issue laid out the facts 
of record, including service records showing treatment for a 
psychoneurosis within three months of entry, and reports of 
symptoms for as long as the veteran could remember, and post-
service evidence of lay statements asserting that the veteran 
was fine before service and nervous after discharge, and two 
private medical statements, one asserting that the veteran 
was in good health before service and has had nervousness 
since discharge, and the other stating that the veteran had a 
duodenal ulcer.  Given this evidence, the Board concluded 
that the veteran's psychoneurosis existed prior to entry and 
was not aggravated in service.  Based on this conclusion, the 
Board found that the rating decision granting service 
connection was clearly and unmistakably erroneous, and was 
properly corrected by the subsequent rating action which 
severed service connection. 

As noted above, the Board's present review of the February 
1950 decision is confined to the evidence of record at the 
time, as well as the laws and regulations applicable at that 
time.  The regulations in effect at the time of the decision 
state that with regard to severance or "the revision of a 
rating board decision," no rating board will reverse or 
amend, except upon new and material evidence, a decision 
rendered by the same or any other rating board, or by any 
appellate authority, except where such reversal or amendment 
is clearly warranted by a change in law or by a specific 
change in interpretation thereof specifically provided for in 
a Veterans' Administration issue.  38 C.F.R. § 2.1009(a) 
(1947).  However, a rating board may reverse or amend a 
decision by the same or any other rating board where such 
reversal or amendment is obviously warranted by a clear and 
unmistakable error shown in the evidence in file at the time 
the prior decision was rendered, but in each such case there 
shall be attached to each copy of the rating a signed 
statement by the rating board definitely fixing the 
responsibility for the erroneous decision.  Id.  

Where the severance of service connection was considered 
warranted on the facts of record, the regulations noted that 
the burden of proof was on the Government, and that the 
authority to sever service connection on the basis of CUE was 
vested in the regional offices and centers.  38 C.F.R. 
§ 2.1009(d) (1947).  If a rating board determined that a 
revision or an amendment of a previous decision was warranted 
on the facts of record in the case at the time the challenged 
decision was rendered, but there was a difference of opinion 
rather than clear and unmistakable error, the file was to be 
forwarded to the director, claims service, branch office, 
accompanied by a complete and comprehensive statement of the 
facts in the case and a detailed explanation of the matters 
supporting the conclusion that a revision or amendment of the 
prior decision was in order.  38 C.F.R. § 2.1009(b) (1947).  
Service connection could not be severed for a change in 
diagnosis without compliance with specific procedural steps.  
38 C.F.R. § 2.1009(d) (1947).  These steps included notice to 
the veteran of the reasons for the severance and a reasonable 
period of time, not to exceed sixty days, for the veteran to 
respond to the proposed severance.  Id.  The regulations 
provide no definition of clear and unmistakable error or 
difference of opinion.

With regard to the information a veteran was entitled to 
receive on all decisions, the regulations provided that a 
claimant will, in all cases in which he appears personally 
before a rating board, be informed by the rating board of the 
decision reached and the reason therefor.  38 C.F.R. § 2.1007 
(1947).  No additional requirements were included with regard 
to what the claimant was entitled to receive in a decision.

The evidence of record at that time of the 1950 Board 
decision included several VA examinations, the veteran's 
service medical records, several lay statements, and two 
private medical statements.  The veteran's service medical 
records show that in March 1943, at the time of his induction 
examination, he reported occasional dizzy spells, which were 
noted to probably be due to his eyes.  He had defective 
vision in the left eye.  Service records further show that on 
July 5, 1943, a little over three months after his entry into 
service, he was seen by the eye department for headaches and 
nothing was found.  His primary symptoms were nervousness and 
headaches and the examiner believed he had a mild 
psychoneurosis.  He was sent for consideration and evaluation 
for a certificate of disability for discharge (CDD) due to 
his psychoneurosis.  He was admitted to the hospital at Camp 
Wolters, Texas, for evaluation.  While there he reported that 
he had nervous spells and headaches as long as he could 
remember, and that the attacks came on whenever he got 
overheated or worked too hard.  The examiner determined that 
the veteran had a psychoneurosis, mixed type, mild, 
characterized by shaking, restlessness, headaches, nausea, 
vomiting, and weakness, cause undetermined.  The examiner 
found that the condition was not incurred during the line of 
duty, but it had existed prior to induction.  The report of 
the medical examiner on the veteran's CDD confirms that his 
condition existed prior to entry, did not originate in the 
line of duty, that no further hospitalization was necessary, 
and that it had not been aggravated by service. 

The evidence submitted after the veteran's discharge from 
service includes two VA examination reports diagnosing 
psychoneurosis; a September 1945 statement from the veteran's 
employer asserting that he was fine before service but gets 
nervous with exertion now; a private medical statement from 
his family doctor asserting that he was in good health prior 
to service, but that he has suffered from nervousness and 
indigestion since discharge; medical evidence relating to 
treatment for a stomach disorder, identified as a duodenal 
ulcer; and statements by the veteran asserting that his 
problems began in service.

The November 1945 RO rating decision which awarded 
entitlement to service connection for psychoneurosis, mixed 
type, provided no explanation for the basis of the grant.  In 
November 1947 the RO notified the veteran that his 
entitlement to service connection was going to be severed 
because his disorder had been determined to exist prior to 
entry into service and was not aggravated therein.  The 
notice informed him that he had sixty days to submit evidence 
showing this action was not warranted and identified the type 
of evidence he needed to submit.  In January 1948 the RO 
severed the veteran's entitlement to service connection for a 
psychiatric disorder pursuant to 38 C.F.R. § 2.1009(a) & (d), 
finding clear and unmistakable error in the November 1945 
rating decision in that the evidence of record clearly showed 
that the disability existed prior to entry, and due to the 
mild level of psychoneurosis noted after discharge, was not 
aggravated in service.  

Considering the veteran's challenges to the 1950 decision in 
light of the applicable laws and regulations, the Board notes 
that there were no regulations in effect in 1950 governing 
the contents of Board decisions.  That is, there were no 
requirements that decisions identify the regulations or 
provide adequate reasons and bases.  The regulation cited 
above, 38 C.F.R. § 2.1007, addresses rating boards at the RO 
level, not the Board, and does not establish specific 
criteria even at that level.  Accordingly, the veteran's 
allegations that the 1950 decision contains CUE because it 
failed to identify the error in the initial RO award of 
benefits, and because it failed to lay out the regulations 
are without merit since no such requirements existed at the 
time of the decision.  

Moreover, with regard to the assertion that the basis for 
error in the original decision is not identified, the Board 
points out that the decision does state that service 
connection for a psychiatric disorder is not warranted 
because the condition existed prior to entry, and was not 
aggravated therein.  Accordingly, it can be inferred that the 
error in the initial award of service connection was failure 
to consider whether or not the veteran's disorder pre-existed 
his entry into service.  

Turning to the veteran's assertion that the Board's 1950 
decision improperly failed to put the burden of proof on the 
Government to show CUE in the award of service connection, 
the Board finds that there is no indication in the decision 
that the burden of proof was shifted away from the 
Government.  As noted above, the decision discusses the 
evidence of record and concludes that the RO's severance was 
proper due to CUE in the original decision, in essence, 
concluding that the Government had met the burden of showing 
CUE in the original rating decision awarding service 
connection.  Consequently, as there was no shift in the 
burden, there was no violation of the regulations requiring 
that the government bear the burden of proof in severing 
service connection.  To the extent that the veteran is 
arguing that the burden was not met by the Government he is 
disagreeing with how the Board weighed the facts in1950, and 
this cannot constitute CUE.

The claimant's final allegation of error in the Board's 1950 
decision is that disagreement as to how facts are weighed or 
evaluated cannot constitute CUE under current regulations.  
Accordingly, under the pre-cursor to present regulations this 
same concept must apply, and the Board's 1950 conclusion that 
his psychoneurosis pre-existed service and was not aggravated 
therein, which was based on the same facts as existed at the 
time of the November 1945 decision awarding service 
connection, constituted mere disagreement with how the facts 
were weighed in 1945, and thus there was no CUE in the RO's 
1945 decision.  

In addressing this challenge, the Board initially points out 
that there were no regulations defining CUE in effect at the 
time of the 1950 Board decision, and the Court did not exist 
at that time so its decisions defining CUE were not binding 
on the Board in 1950.  What's more, there is no indication at 
that time that the concept of clear and unmistakable error 
for severance was the same as the concept applied today with 
regard to final decisions.  Therefore, there was no violation 
of applicable regulations in failing to apply this 
restriction on CUE in the 1950 decision.  Moreover, there is 
no discussion in the 1945 decision as to the basis of the 
award of service connection, so it is impossible to determine 
how the evidence was weighed or evaluated.  

Nonetheless, and more importantly, even if such a requirement 
had existed, the Board's actions in 1950 were not mere 
disagreement with the weighing of facts in the 1945 decision.  
Based on the evidence of record, the veteran's statements in 
service, his short period of service, and the medical 
evidence asserting that his condition pre-existed service and 
was not aggravated therein, the Board did not merely disagree 
with the weighing of evidence in the RO's 1945 decision, but 
concluded that the failure to find that the condition pre-
existed service given the paucity of evidence to the 
contrary, was clear and unmistakable error.

In light of the above, the Board concludes that the moving 
party has failed to identify clear and unmistakable error in 
the Board decision of February 1950.  Accordingly, his motion 
to revise that decision based on CUE is denied. 



ORDER

The motion for revision of the February 1950 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



